Ballard Power Systems Inc. Notice of Annual Meeting, Management Proxy Circular and 2009 Annual Report TABLE OF CONTENTS 2 LETTER FROM IAN A. BOURNE CHAIR OF THE BOARD 1 LETTER FROM JOHN W. SHERIDAN PRESIDENT AND CHIEF EXECUTIVE OFFICER 3 BALLARD EMPLOYEE AWARDS OF EXCELLENCE FOR 2009 8 NOTICE OF ANNUAL MEETING 9 MANAGEMENT PROXY CIRCULAR 10 DEFINED TERMS 10 MATTERS TO BE VOTED UPON 10 ELECTION OF DIRECTORS 11 APPOINTMENT OF AUDITORS 14 VOTING 14 Solicitation of Proxies 14 How to Vote 14 Execution and Revocation of Proxies 15 Voting of Shares and Exercise of Discretion by Proxies 15 Voting Shares and Principal Shareholders 15 Interest of Certain Persons or Companies in Matters to be Acted Upon 16 BOARD AND COMMITTEES 16 Board Composition and Nomination Process 16 Majority Voting Policy 16 Board Meetings 16 Committees of the Board 17 Audit Committee 17 Management Development, Nominating & Compensation Committee 17 Corporate Governance Committee 17 CORPORATE GOVERNANCE 18 EQUITY BASED COMPENSATION PLANS 18 COMPENSATION 18 Compensation Discussion and Analysis 18 Objectives of Our Executive Compensation Program 19 Philosophy and Objectives 19 How Executive Compensation is Determined 19 Executive Pay Mix and the Emphasis on "At Risk" Pay 19 The Use of Benchmarking 20 Current Executive Compensation Elements 20 Annual Salary 20 Annual Bonus for Executive Officers 21 Long Term Incentives 23 Chief Executive Officer Compensation 25 Termination and Change of Control Benefits 26 Perquisites 26 Retirement Benefits 26 Total Executive Officer Compensation 26 Minimum Share Ownership Guidelines 27 Performance Graph 28 Executive Compensation 29 Incentive Plan Awards 31 Pension Plan Benefits 34 Termination and Change of Control Benefits 34 Employment Contracts 34 Equity-Based Compensation Plans 35 Director Compensation 36 Incentive Plan Awards 39 Securities Authorized for Issuance Under Equity Compensation Plans 39 SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT 40 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 40 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 40 DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE 40 ADDITIONAL INFORMATION 41 PROPOSALS 41 APPROVAL BY BOARD 41 i APPENDIX "A" DESCRIPTION OF OPTION PLAN A-1 APPENDIX "B" DESCRIPTION OF SDP B-1 FINANCIAL INFORMATION F-1 MANAGEMENT’S DISCUSSION AND ANALYSIS F-1 CONSOLIDATED FINANCIAL STATEMENTS F-2 Corporate Information F-3 This document contains forward-looking statements, including our estimated revenue and cash flow from operations for 2010, which are provided to enable external stakeholders to understand Ballard's outlook as at the date of this circular and may not be appropriate for other purposes. These forward-looking statements are based on the beliefs and assumptions of Ballard's management and reflect Ballard's current expectations as contemplated under section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such assumptions relate to Ballard's financial forecasts and expectations regarding its product development efforts, manufacturing capacity, and market demand, and include matters such as generating new sales, producing and delivering the expected number of units, and controlling its costs. These statements involve risks and uncertainties that may cause Ballard's actual results to be materially different, including, without limitation, the rate of mass adoption of its products, product development delays, changing environmental regulations, its ability to attract and retain business partners and customers, its access to funding, increased competition, its ability to protect its intellectual property, changes in its customers' requirements, foreign exchange impacts on its net monetary assets and its ability to provide the capital required for product development, operations and marketing. For a detailed discussion of these risk factors and other risk factors that could affect Ballard's future performance, please refer to Ballard's most recent Annual Information Form.
